Citation Nr: 0421102	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  The appellant in this case is his surviving 
spouse.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been received to reopen a claim for 
service connection for the cause of the veteran's death.

The appellant duly appealed the RO's decision, and in August 
1998, she testified at a hearing before the undersigned 
Veterans Law Judge.  In a March 1999 decision, the Board 
determined that new and material had been submitted, reopened 
the claim of service connection for the cause of the 
veteran's death, and remanded the case to the RO for 
additional evidentiary development.  

Thereafter, in a March 2000 decision, the Board denied 
service connection for the cause of the veteran's death.  The 
appellant duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  In a June 2001 
Order, the Court vacated the Board's March 2000 decision and 
remanded the matter to the Board in light of the enactment of 
the VCAA.  In May 2004, the Board remanded the matter to the 
RO for due process considerations.  

Unfortunately, as set forth in more detail below, another 
remand of this matter is required.  The appeal will be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
This duty includes obtaining records in the custody of a 
Federal department or agency.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

In this case, in January 2002 written arguments, the 
appellant's attorney alleged that the veteran had been 
treated at a VA facility in June 1978 for a blood clot of the 
right leg, but that a record of this claimed treatment had 
not yet been obtained in connection with the appeal.  

Consistent with its duty to assist, VA thereafter contacted 
the VA medical facility in question and requested a search 
for June 1978 treatment records pertaining to the veteran.  
In November 2002, the VA medical facility responded that a 
thorough search of its facility had revealed no June 1978 
records pertaining to the veteran.  The VA medical facility 
indicated that numerous sources had been searched for the 
veteran's records, including all retired boxes, log books, 
files in the medical records area, and disks of retired and 
purged records for the years from 1953 to 1998.  Based on 
this response, the Board finds that such records do no exist 
or that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(2) (2003).  

Under the VCAA, if VA makes reasonable efforts to obtain 
Federal records and concludes that it is reasonably certain 
they do no exist or further efforts to obtain them would be 
futile, VA must provide the claimant with notice of that 
fact.  Such notice must include the identity of the records 
VA was unable to obtain, an explanation of the efforts VA 
made to obtain the records, and a description that any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain.  38 C.F.R. § 
3.159(c)(e)(2003).  Here, the appellant has not yet received 
the required notification.  

Therefore, while the Board regrets the further delay of this 
matter, a remand for the following action is necessary:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant and her attorney to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should specifically include notice 
under 38 C.F.R. § 3.159(e) of VA's 
inability to obtain June 1978 VA 
treatment records pertaining to the 
veteran.  The appellant should also be 
given an opportunity to respond.  

2.  After the action requested above is 
completed, the RO should again review the 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


